 



EXHIBIT 10.3

ASCENTIAL SOFTWARE CORPORATION (FORMERLY KNOWN AS INFORMIX CORPORATION)
AMENDED AND RESTATED 1997 EMPLOYEE STOCK PURCHASE PLAN
(Effective as of July 1, 1997, as amended by the Board of Directors on January
9, 1998, April 28, 2000 and June 5, 2003 and approved by the stockholders on
June 21, 2000 and June 17, 2003)

SECTION 1
PURPOSE

     To provide eligible employees of the Company and its participating
Subsidiaries with the opportunity to purchase Common Stock through payroll
deductions. The Plan is intended to qualify as an employee stock purchase plan
under Section 423(b) of the Code.

SECTION 2
DEFINITIONS

     2.1    “1934 ACT” means the Securities Exchange Act of 1934, as amended.
Reference to a specific Section of the 1934 Act or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

     2.2    “BOARD” means the Board of Directors of the Company.

     2.3    “CODE” means the Internal Revenue Code of 1986, as amended.
Reference to a specific Section of the Code or regulation thereunder shall
include such Section or regulation, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.

     2.4    “COMMITTEE” means the committee appointed by the Board to administer
the Plan. Any member of the Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company. As of the effective
date of the Plan, the Committee shall be administered by the Compensation
Committee of the Board.

     2.5    “COMMON STOCK” means the common stock of the Company.

     2.6    “COMPANY” means Ascential Software Corporation (formerly known as
Informix Corporation), a Delaware corporation.

     2.7    “COMPENSATION” means a Participant’s base salary or regular wages
(including sick pay and vacation pay), overtime, bonuses and commissions. The
Committee, in its discretion, may (on a uniform and nondiscriminatory basis)
establish a different definition of Compensation prior to an Enrollment Date for
all options to be granted on such Enrollment Date.

     2.8    “ELIGIBLE EMPLOYEE” means every Employee of an Employer, except (a)
any Employee who immediately after the grant of an option under the Plan, would
own stock

 



--------------------------------------------------------------------------------



 



and/or hold outstanding options to purchase stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or of any Subsidiary of the Company (including stock attributed to
such Employee pursuant to Section 424(d) of the Code), or (b) as provided in the
following sentence. The Committee, in its discretion, from time to time may,
prior to an Enrollment Date for all options to be granted on such Enrollment
Date, determine (on a uniform and nondiscriminatory basis) that an Employee
shall not be an Eligible Employee if he or she: (1) has not completed at least
two years of service since his or her last hire date, (2) customarily works not
more than 20 hours per week, (3) customarily works not more than 5 months per
calendar year, or (4) is an officer or other manager.

     2.9    “EMPLOYEE” means an individual who is a common-law employee of any
Employer, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

     2.10    “EMPLOYER” or “EMPLOYERS” means any one or all of the Company and
those Subsidiaries which, with the consent of the Board, have adopted the Plan.

     2.11    “ENROLLMENT DATE” means the first day of each calendar quarter
and/or such other dates determined by the Committee (in its discretion and on a
uniform and nondiscriminatory basis) from time to time.

     2.12    “GRANT DATE” means any date on which a Participant is granted an
option under the Plan.

     2.13    “PARTICIPANT” means an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 4.1 and (b) has not ceased to be a
Participant pursuant to Section 8 or Section 9.

     2.14    “PLAN” means the Ascential Software Corporation 1997 Employee Stock
Purchase Plan, as set forth in this instrument and as hereafter amended from
time to time.

     2.15    “PURCHASE DATE” means the last day of each March, June, September
and December, or such other specific business days as may be established by the
Committee (in its discretion and on a uniform and nondiscriminatory basis) from
time to time prior to an Enrollment Date for all options to be granted on such
Enrollment Date.

     2.16    “SUBSIDIARY” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

SECTION 3
SHARES SUBJECT TO THE PLAN

     3.1    NUMBER AVAILABLE. A maximum of 9,000,000 shares of Common Stock
shall be available for issuance pursuant to the Plan. This includes 4,000,000
Shares added to the Plan by amendment effective June 21, 2000 and an additional
1,000,000 Shares added to the Plan

2



--------------------------------------------------------------------------------



 



by amendment effective June 17, 2003. Shares sold under the Plan may be newly
issued shares or treasury shares.

     3.2    ADJUSTMENTS. In the event of any reorganization, recapitalization,
stock split, reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights or other similar change in the capital
structure of the Company, the Board may make such adjustment, if any, as it
deems appropriate in the number, kind and purchase price of the shares available
for purchase under the Plan and in the maximum number of shares subject to any
option under the Plan.

SECTION 4
ENROLLMENT

     4.1    PARTICIPATION. Each Eligible Employee may elect to become a
Participant by enrolling or re-enrolling in the Plan effective as of any
Enrollment Date. In order to enroll, an Eligible Employee must complete, sign
and submit to the Company an enrollment form in such form as may be specified by
the Committee (in its discretion and on a uniform and nondiscriminatory basis)
from time to time. Any enrollment form received by the Company no later than the
business day immediately preceding an Enrollment Date shall be effective on that
Enrollment Date, provided that the Committee, in its discretion, may (on a
uniform and nondiscriminatory basis) specify an earlier or later deadline for
the submission of enrollment forms. Any Participant whose option expires and who
has not withdrawn from the Plan automatically will be re-enrolled in the Plan on
the Enrollment Date immediately following the Purchase Date on which his or her
option expires.

     4.2    PAYROLL WITHHOLDING. On his or her enrollment form, each Participant
must elect to make Plan contributions via payroll withholding from his or her
Compensation. Pursuant to such procedures as the Committee may specify from time
to time, a Participant may elect to have withholding equal to a whole percentage
from 1% to 15% (or such lesser percentage that the Committee may establish from
time to time for all options to be granted on any Enrollment Date). A
Participant may elect to increase or decrease his or her rate of payroll
withholding (effective as of any Enrollment Date) by submitting a new enrollment
form in accordance with such procedures as may be established by the Committee
from time to time. A Participant may stop his or her payroll withholding by
submitting a new enrollment form in accordance with such procedures as may be
established by the Committee from time to time. In order to be effective as of a
specific date, an enrollment form must be received by the Company no later than
the deadline specified by the Committee, in its discretion and on a uniform and
nondiscriminatory basis, from time to time. Any Participant who is automatically
re-enrolled in the Plan will be deemed to have elected to continue his or her
contributions at the percentage last elected by the Participant.

SECTION 5
OPTIONS TO PURCHASE COMMON STOCK

     5.1    GRANT OF OPTION. On each Enrollment Date on which the Participant
enrolls or re-enrolls in the Plan, he or she shall be granted an option to
purchase shares of Common Stock.

3



--------------------------------------------------------------------------------



 



     5.2    DURATION OF OPTION. Each option granted under the Plan shall expire
on the earliest to occur of (a) the completion of the purchase of shares on the
last Purchase Date occurring within 12 months of the Grant Date of such option,
(b) such shorter enrollment period as may be established by the Committee from
time to time prior to an Enrollment Date for all options to be granted on such
Enrollment Date, or (c) the date on which the Participant ceases to be such for
any reason. Until otherwise determined by the Committee for all options to be
granted on an Enrollment Date, the period referred to in clause (b) in the
preceding sentence shall mean the expiration of 3 months from the Grant Date.

     5.3    NUMBER OF SHARES SUBJECT TO OPTION. The number of shares available
for purchase by each Participant under the option will be established by the
Committee from time to time prior to an Enrollment Date for all options to be
granted on such Enrollment Date. Until otherwise determined by the Committee for
all options to be granted on an Enrollment Date, in no event shall the maximum
number of shares purchasable with any option exceed 20,000 shares (amended as of
January 9, 1998). In addition and notwithstanding the preceding, an option
(taken together with all other options then outstanding under this Plan and
under all other similar employee stock purchase plans of the Employers) shall
not give the Participant the right to purchase shares at a rate which accrues in
excess of $25,000 of fair market value at the applicable Grant Dates of such
shares in any calendar year during which such Participant is enrolled in the
Plan at any time.

     5.4    OTHER TERMS AND CONDITIONS. Each option shall be subject to the
following additional terms and conditions:

               (a)     payment for shares purchased under the option shall be
made only through payroll withholding under Section 4.2;

               (b)     purchase of shares upon exercise of the option will be
accomplished only in accordance with Section 6.1;

               (c)     the price per share under the option will be determined
as provided in Section 6.1; and

               (d)     the option in all respects shall be subject to such other
terms and conditions (applied on a uniform and nondiscriminatory basis), as the
Committee shall determine from time to time in its discretion.

SECTION 6
PURCHASE OF SHARES

     6.1    EXERCISE OF OPTION. Subject to Section 6.2, on each Purchase Date,
the funds then credited to each Participant’s account shall be used to purchase
whole shares of Common Stock. Any balance remaining in a Participant’s account
immediately after a Purchase Date will be automatically refunded to such
Participant, except that any balance which is less than the purchase price of
one share of Common Stock will be carried forward into the Participant’s account
for the purchase of shares on the next Purchase Date, unless the Participant
elects not to purchase shares on the next Purchase Date, in which case the
balance in the

4



--------------------------------------------------------------------------------



 



Participant’s account shall be refunded. The price per Share of the Shares
purchased under any option granted under the Plan shall be eighty-five percent
(85%) of the lower of:

               (a)     the closing price per Share on the Grant Date for such
option on the NASD National Market System; or

               (b)     the closing price per Share on the Purchase Date on the
NASD National Market System.

For purposes of this Section 6.1, (1) if a Grant Date is not a business day, the
closing price per Share for such date shall be deemed to be the closing price
per Share on the first business day immediately following such date, and (2) if
a Purchase Date is not a business day, the closing price per Share for such date
shall be deemed to be the closing price per Share on the last business day
immediately preceding such date.

     6.2    DELIVERY OF SHARES. As directed by the Committee in its sole
discretion, shares purchased on any Purchase Date shall be delivered directly to
the Participant or to a custodian or broker designated by the Committee to hold
shares for the benefit of the Participants. As determined by the Committee from
time to time, such shares shall be delivered as physical certificates or by
means of a book entry system.

     6.3    EXHAUSTION OF SHARES. If at any time the shares available under the
Plan are over-enrolled, enrollments shall be reduced proportionately to
eliminate the over-enrollment. Such reduction method shall be “bottom up,” with
the result that all option exercises for one share shall be satisfied first,
followed by all exercises for two shares, and so on, until all available shares
have been exhausted. Any funds that, due to over-enrollment, cannot be applied
to the purchase of whole shares shall be refunded to the Participants (without
interest thereon).

SECTION 7
WITHDRAWAL

     7.1    WITHDRAWAL. A Participant may withdraw from the Plan by submitting a
completed enrollment form to the Company. A withdrawal will be effective only if
it is received by the Company by the deadline specified by the Committee (in its
discretion and on a uniform and nondiscriminatory basis) from time to time. When
a withdrawal becomes effective, the Participant’s payroll contributions shall
cease and all amounts then credited to the Participant’s account shall be
distributed to him or her (without interest thereon).

SECTION 8
CESSATION OF PARTICIPATION

     8.1    TERMINATION OF STATUS AS ELIGIBLE EMPLOYEE. A Participant shall
cease to be a Participant immediately upon the cessation of his or her status as
an Eligible Employee (for example, because of his or her termination of
employment from all Employers for any reason). As soon as practicable after such
cessation, the Participant’s payroll contributions shall cease and all amounts
then credited to the Participant’s account shall be distributed to him or her
(without interest thereon). If a Participant is on a Company-approved leave of
absence, his

5



--------------------------------------------------------------------------------



 



or her participation in the Plan shall continue for so long as he or she remains
an Eligible Employee and has not withdrawn from the Plan pursuant to
Section 7.1.

SECTION 9
DESIGNATION OF BENEFICIARY

     9.1    DESIGNATION. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any amounts credited to the
Participant’s account at the time of his or her death. Notwithstanding any
contrary provision of this Section 9, Sections 9.1 and 9.2 shall be operative
only after (and for so long as) the Committee determines (on a uniform and
nondiscriminatory basis) to permit the designation of Beneficiaries.

     9.2    CHANGES. A Participant may designate different Beneficiaries (or may
revoke a prior Beneficiary designation) at any time by delivering a new
designation (or revocation of a prior designation) in like manner. Any
designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the designation or revocation is executed (whether or
not the Participant still is living), but without prejudice to the Committee on
account of any payment made before the change is recorded. The last effective
designation received by the Committee shall supersede all prior designations.

     9.3    FAILED DESIGNATIONS. If a Participant dies without having
effectively designated a Beneficiary, or if no Beneficiary survives the
Participant, the Participant’s Account shall be payable to his or her estate.

SECTION 10
ADMINISTRATION

     10.1    PLAN ADMINISTRATOR. The Plan shall be administered by the
Committee. The Committee shall have the authority to control and manage the
operation and administration of the Plan.

     10.2    ACTIONS BY COMMITTEE. Each decision of a majority of the members of
the Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

     10.3    POWERS OF COMMITTEE. The Committee shall have all powers and
discretion necessary or appropriate to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not by
way of limitation, the following discretionary powers:

               (a)     To interpret and determine the meaning and validity of
the provisions of the Plan and the options and to determine any question arising
under, or in connection with, the administration, operation or validity of the
Plan or the options;

6



--------------------------------------------------------------------------------



 



               (b)     To determine any and all considerations affecting the
eligibility of any employee to become a Participant or to remain a Participant
in the Plan;

               (c)     To cause an account or accounts to be maintained for each
Participant;

               (d)     To determine the time or times when, and the number of
shares for which, options shall be granted;

               (e)     To establish and revise an accounting method or formula
for the Plan;

               (f)     To designate a custodian or broker to receive shares
purchased under the Plan and to determine the manner and form in which shares
are to be delivered to the designated custodian or broker;

               (g)     To determine the status and rights of Participants and
their Beneficiaries or estates;

               (h)     To employ such brokers, counsel, agents and advisers, and
to obtain such broker, legal, clerical and other services, as it may deem
necessary or appropriate in carrying out the provisions of the Plan;

               (i)     To establish, from time to time, rules for the
performance of its powers and duties and for the administration of the Plan;

               (j)     To adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by employees who are foreign
nationals or employed outside of the United States; and

               (k)     To delegate to any one or more of its members or to any
other person, severally or jointly, the authority to perform for and on behalf
of the Committee one or more of the functions of the Committee under the Plan.

     10.4    DECISIONS OF COMMITTEE. All actions, interpretations, and decisions
of the Committee shall be conclusive and binding on all persons, and shall be
given the maximum possible deference allowed by law.

     10.5    ADMINISTRATIVE EXPENSES. All expenses incurred in the
administration of the Plan by the Committee, or otherwise, including legal fees
and expenses, shall be paid and borne by the Employers, except any stamp duties
or transfer taxes applicable to the purchase of shares may be charged to the
account of each Participant. Any brokerage fees for the purchase of shares by a
Participant shall be paid by the Company, but fees and taxes (including
brokerage fees) for the transfer, sale or resale of shares by a Participant, or
the issuance of physical share certificates, shall be borne solely by the
Participant.

     10.6    ELIGIBILITY TO PARTICIPATE. No member of the Committee who is also
an employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.

7



--------------------------------------------------------------------------------



 



     10.7    INDEMNIFICATION. Each of the Employers shall, and hereby does,
indemnify and hold harmless the members of the Committee and the Board, from and
against any and all losses, claims, damages or liabilities (including attorneys’
fees and amounts paid, with the approval of the Board, in settlement of any
claim) arising out of or resulting from the implementation of a duty, act or
decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

SECTION 11
AMENDMENT, TERMINATION, AND DURATION

     11.1    AMENDMENT, SUSPENSION, OR TERMINATION. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. If the Plan is terminated, the Board, in its discretion, may
elect to terminate all outstanding options either immediately or upon completion
of the purchase of shares on the next Purchase Date, or may elect to permit
options to expire in accordance with their terms (and participation to continue
through such expiration dates). If the options are terminated prior to
expiration, all amounts then credited to Participants’ accounts which have not
been used to purchase shares shall be returned to the Participants (without
interest thereon) as soon as administratively practicable.

     11.2    DURATION OF THE PLAN. The Plan shall commence on the date specified
herein, and subject to Section 11.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter.

SECTION 12
GENERAL PROVISIONS

     12.1    PARTICIPATION BY SUBSIDIARIES. One or more Subsidiaries of the
Company may become participating Employers by adopting the Plan and obtaining
approval for such adoption from the Board. By adopting the Plan, a Subsidiary
shall be deemed to agree to all of its terms, including (but not limited to) the
provisions granting exclusive authority (a) to the Board to amend the Plan, and
(b) to the Committee to administer and interpret the Plan. An Employer may
terminate its participation in the Plan at any time. The liabilities incurred
under the Plan to the Participants employed by each Employer shall be solely the
liabilities of that Employer, and no other Employer shall be liable for benefits
accrued by a Participant during any period when he or she was not employed by
such Employer.

     12.2    INALIENABILITY. In no event may either a Participant, a former
Participant or his or her Beneficiary, spouse or estate sell, transfer,
anticipate, assign, hypothecate, or otherwise dispose of any right or interest
under the Plan; and such rights and interests shall not at any time be subject
to the claims of creditors nor be liable to attachment, execution or other legal
process. Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order.

     12.3    SEVERABILITY. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan,

8



--------------------------------------------------------------------------------



 



and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

     12.4    REQUIREMENTS OF LAW. The granting of options and the issuance of
shares shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as the
Committee may determine are necessary or appropriate.

     12.5    COMPLIANCE WITH RULE 16b-3. Any transactions under this Plan with
respect to officers (as defined in Rule 16a-1 promulgated under the 1934 Act)
are intended to comply with all applicable conditions of Rule 16b-3. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. Notwithstanding any contrary provision of the Plan,
if the Committee specifically determines that compliance with Rule 16b-3 no
longer is required, all references in the Plan to Rule 16b-3 shall be null and
void.

     12.6    NO ENLARGEMENT OF EMPLOYMENT RIGHTS. Neither the establishment or
maintenance of the Plan, the granting of options, the purchase of shares, nor
any action of any Employer or the Committee, shall be held or construed to
confer upon any individual any right to be continued as an employee of the
Employer nor, upon dismissal, any right or interest in any specific assets of
the Employers other than as provided in the Plan. Each Employer expressly
reserves the right to discharge any employee at any time, with or without cause.

     12.7    APPORTIONMENT OF COSTS AND DUTIES. All acts required of the
Employers under the Plan may be performed by the Company for itself and its
Subsidiaries, and the costs of the Plan may be equitably apportioned by the
Committee among the Company and the other Employers. Whenever an Employer is
permitted or required under the terms of the Plan to do or perform any act,
matter or thing, it shall be done and performed by any officer or employee of
the Employers who is thereunto duly authorized by the Employers.

     12.8    CONSTRUCTION AND APPLICABLE LAW. The Plan is intended to qualify as
an “employee stock purchase plan” within the meaning of Section 423(b) of the
Code. Any provision of the Plan which is inconsistent with Section 423(b) of the
Code shall, without further act or amendment by the Company or the Committee, be
reformed to comply with the requirements of Section 423(b). The provisions of
the Plan shall be construed, administered and enforced in accordance with such
Section and with the laws of the State of California (excluding California’s
conflict of laws provisions).

     12.9    CAPTIONS. The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience, and in no way
define, limit, enlarge or describe the scope or intent of the Plan nor in any
way shall affect the construction of any provision of the Plan.

9



--------------------------------------------------------------------------------



 



EXECUTION

IN WITNESS WHEREOF, Ascential Software Corporation, by its duly authorized
officer, has executed the Plan on the date indicated below.

ASCENTIAL SOFTWARE CORPORATION
By: /s/ PETER GYENES
Name: Peter Gyenes
Title: Chairman and Chief Executive Officer

Dated: June 17, 2003

Approved by the stockholders: May 22, 1997

Amendment approved by the stockholders: June 21, 2000

Amendment approved by the stockholders: June 17, 2003

10